Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 In the Interest of J.F., J.L., and J.N.,               Appeal from the 196th District Court of
 Children                                               Hunt County, Texas (Tr. Ct. No. 80884).
                                                        Opinion delivered by Justice Burgess, Chief
 No. 06-15-00033-CV                                     Justice Morriss and Justice Moseley
                                                        participating.




        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED NOVEMBER 19, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk